DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an expanding medical device, classified in A61B17/12145.
II. Claims 13-15, drawn to a method of manufacturing an expanding medical device, classified in A61F2/2415.
III. Claims 16-20, drawn to a method of deploying an expanding medical device, classified in A61F2/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the manufacturing process can be used to make a different product such as a collapsing medical device.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the medical device can be used in a different process such as delivered outside the body in the expanded state to an opening in the body.
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of the manufacturing of the expandable device has separate utility such as the manufacture of a collapsing medical device, the subcombinations do not overlap in scope and are not obvious variants.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions have acquired a separate status in the art in view of their classification;
	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matt Decker on 8/16/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "when the support member is in the expanded state".  There is insufficient antecedent basis for this limitation in the claim. The “expanded state” for the support member was not previously claimed.  It is unclear as to if the claim meant to recite “when the braided wire structure is in the expanded state” as this has proper antecedent basis, or as to if the intends “the support member is in an expanded state”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorezno (US2016/0317158)
Regarding claim 1, Lorenzo discloses an expanding medical device, comprising: 
a braided wire structure (self-expanding mesh 300, mesh is formed of braided wires, Paragraph [0044, 0049] and Figures 12A and 12B) configured to self-expand from a constrained state to an expanded state comprising a first end (proximal end 308, see Fig. 12A) and a second end (distal end 308, see Fig. 12A); and 
a support member (inner coil 200) extending from the first end to the second end (see Fig. 12A), wherein the support member provides longitudinal stiffness to the braided structure when the braided wire structure is in the constrained state (ends of the mesh 308 are secured to the coil 200 and hold the mesh 308 in the constrained state, the mesh being held in the constrained state is interpreted as providing longitudinal stiffness to the mesh by extending the self-expanding mesh and holding it in the constrained state, Paragraph [0049]).  
Regarding claim 2, Lorenzo discloses the expanding medical device of claim 1, wherein the support member is configured to transfer a distally directed force applied to the first end to the second end when the braided wire structure is in the constrained state (distally directed force is transferred at the first end to the second end as the coil 200 being held in tension, Paragraph [0049] and Figures 12A and 12B).  
Regarding claim 3, Lorenzo discloses the expanding medical device of claim 1, wherein the braided wire structure comprises a shape memory material selected from the group consisting of nickel-titanium alloy, shape memory metals (Paragraph [0044]).  
Regarding claim 4, Lorenzo discloses the expanding medical device of claim 1, wherein the braided wire structure comprises nitinol (Paragraph [0044]).  
Regarding claim 6, Lorenzo discloses the expanding medical device of claim 1, wherein the support member comprises a shape memory material selected from the group consisting of nickel- titanium alloy, shape memory metals (Paragraph [0039]).  
Regarding claim 7, Lorenzo discloses the expanding medical device of claim 6, wherein the support member comprises nitinol (Paragraph [0039]).  
Regarding claim 10, Lorenzo discloses the expanding medical device of claim 1, wherein the support member (200) has a coiled shape when the braided wire structure is in the expanded state (coil 200 has a helical configuration or coiled shape when expanded, see Fig. 9, Paragraph [0042]), and wherein the support member (200) has a straight shape when the braided wire structure is in the constrained state (see Fig. 13A, Paragraph [0050], where the embodiment of Figs. 12A & 12B are constrained in the catheter 10 in the same manner as Fig. 13A as discussed in Paragraph [0049]).  
Regarding claim 11, Lorenzo discloses the expanding medical device of claim 1, wherein the braided wire structure comprises a lumen extending between the first end and the second end, and wherein the support member is disposed within the lumen (see Fig. 12A).  
Regarding claim 12, Lorenzo discloses the expanding medical device of claim 1, wherein the support member (200) is configured to draw the first end axially closer to the second end when the support member is in the expanded state (see Figs. 12A, 12B; Paragraph [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo (US2016/0317158).
Regarding claim 5, Lorenzo discloses the expanding medical device of claim 1, but is silent to a diameter of the support member as the same or larger as a diameter of a wire of the braided wire structure. However, Lorenzo teaches the support member has a diameter (Paragraph [0039]) and further teaches the diameter of the coil wire of the support member is a result effective variable, selected based on the consideration of size and shape of the aneurysm (Paragraph [0039]). Additionally, Lorezo teaches that the stiffness of the wire is adjusted with the diameter (Paragraph [0039]).  Thus, it would have been obvious to one of ordinary skill in the art to change the diameter of the support member based on the size of the aneurysm, and or the desired stiffness in view of Lorenzo.  As the it would have been obvious to modify the dimeter of the support member, the relativity in diameters would also naturally change.  Therefore, the claimed limitation is considered at least obvious to one of ordinary skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo (US2016/0317158) in view of Rosenbluth (US20140330299).
Regarding claim 8, Lorenzo discloses the expanding medical device of claim 1, but is silent to the braided wire structure comprising at least two lobes and a reduced diameter portion disposed between the lobes. Rosenbluth teaches an occlusion device 410 having an expandable braid member 212 that has increased diameter portions 250 and decreased diameter portions 252 with a coil member 216 that is internal to the braid (Paragraph [0022]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the braided wire structure of Lorenzo to include at least two lobes and a reduced diameter portion as taught by Rosenbluth in order to allow for increased flexibility of the device particularly when the device takes shape within a vascular defect (Paragraph [0024]). 
Regarding claim 9, Lorenzo in view of Rosenbluth discloses the expanding medical device of claim 8 as discussed above. Lorenzo further discloses wherein the expanding medical device is configured to occlude a blood vessel (Paragraph [0001]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771